EXHIBIT 10.18

 

ACKNOWLEDGEMENT AND CONSENT
TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This ACKNOWLEDGEMENT AND CONSENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Acknowledgement  and Consent” ) is dated as of December 7, 2001 and entered
into by the undersigned, and is made with reference to that certain Amended and
Restated Credit Agreement dated as of the date hereof (the “Restated Credit
Agreement” ), by and among Hauser, Inc., Hauser Technical Services, Inc.,
Botanicals International Extracts, Inc., Zetapharm, Inc., Wilcox Natural
Products, Inc. (collectively, the “Borrowers”), and Wells Fargo Bank, National
Association (the “Lender”), which amends and restates that certain Credit
Agreement dated as of June 11, 1999 (as amended, supplemented or otherwise
modified prior to the date hereof, the “Original Credit Agreement”) by and among
the Borrowers and the Lender.  Capitalized terms used herein without definition
shall have the same meanings herein as set forth in the Restated Credit
Agreement.

 

Each of the undersigned hereby acknowledges that it is a party to the Restated
Credit Agreement and that, notwithstanding amendment, such agreement remains in
full force and effect.  Each of the Borrowers hereby acknowledges that it has
reviewed the terms and provisions of the Restated Credit Agreement and consents
to the amendment and restatement of the Original Credit Agreement effected
pursuant to the Restated Credit Agreement.  Each of the Borrowers hereby
confirms that each of the Security Documents to which it is a party or otherwise
bound and all Collateral encumbered thereby will continue to guaranty or secure,
as the case may be, to the fullest extent possible the payment and performance
of all Obligations including, without limitation, the payment and performance of
all such Obligations of the Borrowers now or hereafter existing under or in
respect of the Restated Credit Agreement and the Notes defined therein.  Without
limiting the generality of the foregoing, each of the Borrowers hereby
acknowledges and confirms the understanding and intent of such party that, upon
the Effective Date, the definition of “Obligations” contained in the Restated
Credit Agreement includes the obligations of the Borrowers under the Term Note
and the Revolving Credit Note which amend and restate the Notes (as such term is
defined in the Original Credit Agreement).

 

Each of the Borrowers acknowledges and agrees that any of the Security Documents
to which it is a party or otherwise bound shall continue in full force and
effect and that all of its obligations thereunder (which obligations on the date
hereof remain absolute and unconditional and are not subject to any defense,
set-off or counterclaim) shall be valid and enforceable and shall not be
impaired or limited by the execution or effectiveness of this Acknowledgment and
Consent.  Each of the Borrowers represents and warrants that all representations
and warranties contained in the Restated Credit Agreement and the Security
Documents to which it is a party or otherwise bound are true and correct in all
material respects on and as of the Effective Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case they were true
and correct in all material respects on and as of such earlier date.  In
addition, and without limiting the foregoing, each of the Borrowers represents
and warrants that except as stated in Schedule 1 annexed hereto, there has been
no change in any of the information set forth in, or annexed to, the Perfection
Certificate dated as of June 11, 1999 executed by the Chief Financial Officer of
the Company and delivered to the Lender pursuant to the Original Credit
Agreement and the Security Documents.

 

THIS ACKNOWLEDGEMENT AND CONSENT AND THE RIGHTS AND OBLIGATIONS OF THE
UNDERSIGNED SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES.

 

This Acknowledgement and Consent may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Acknowledgement and Consent
to be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

THE BORROWERS:

 

 

 

 

 

 

 

HAUSER, INC.

 

 

 

 

 

By:

 /s/  Kenneth C. Cleveland

 

 

 

Name:  Kenneth C. Cleveland

 

 

Title:  Chief Executive Officer

 

 

 

 

 

HAUSER TECHNICAL SERVICES,
INC.

 

 

 

 

 

By:

 /s/  Thomas W. Hanlon

 

 

 

Name:  Thomas W. Hanlon

 

 

Title:  Secretary and Treasurer

 

 

 

 

 

BOTANICALS INTERNATIONAL
EXTRACTS, INC.

 

 

 

 

 

By:

 /s/  Kenneth C. Cleveland

 

 

 

Name:  Kenneth C. Cleveland

 

 

Title:  Chief Executive Officer

 

 

 

 

 

ZETAPHARM, INC.

 

 

 

 

 

By:

 /s/  Thomas W. Hanlon

 

 

 

Name:  Thomas W. Hanlon

 

 

Title:  Secretary and Treasurer

 

S-1

--------------------------------------------------------------------------------


 

Schedule 1.0

 

S-2

--------------------------------------------------------------------------------